Citation Nr: 9919468	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-29 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for sciatic neuritis, 
right leg, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals, shell 
fragment wound, right thigh, Muscle Group XIII, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for postauricular 
scar, right, currently evaluated as 10 percent disabling.

4.  Entitlement to a rating in excess of 10 percent for 
status post osteotomy, third metacarpal, with plantar 
keratoses, right foot, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a compensable rating for residuals, 
excisional biopsy, left breast.

6.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The Board notes that the veteran perfected an appeal with 
respect to a March 1995 rating decision which assigned an 
initial, noncompensable evaluation for his bilateral hearing 
loss from April 19, 1990.  By rating decision of January 
1996, the evaluation for the bilateral hearing loss was 
increased to 30 percent, effective August 11, 1995.  

In September 1996, the veteran was provided a supplemental 
statement of the case on the issues of entitlement to an 
evaluation in excess of 30 percent for bilateral hearing 
loss, entitlement to an earlier effective date for a 
compensable evaluation for bilateral hearing loss and 
entitlement to an earlier effective date for service 
connection for hearing loss.  Although the veteran submitted 
a VA Form 9 in October 1996 indicating that he was seeking 
back pay from 1989 to 1995 for his hearing loss, he submitted 
another VA Form 9 in November 1996 indicating that he was not 
seeking "more compensation" for his hearing loss.  The RO 
interpreted the veteran's November 1996 statement as a 
withdrawal of the hearing loss issues from the veteran's 
appeal.  Consequently, those issues were not addressed in 
subsequently issued supplemental statements of the case and 
were not certified for appellate consideration.  In addition, 
the issues were not addressed in the February 1999 or April 
1999 written argument submitted by the veteran's 
representative. 

Since the hearing loss issues have not been certified for 
appellate consideration at this time, they will not be 
decided by the Board herein.  However, it is not clear to the 
Board that the veteran intended by his November 1996 
statement to withdraw all of the hearing loss issues from his 
appeal.  If the veteran did not intend to withdraw his appeal 
with respect to entitlement to an earlier effective date for 
service connection for hearing loss, entitlement to a 
compensable evaluation for hearing loss during the period 
prior to August 11, 1995, and/or entitlement to an evaluation 
in excess of 30 percent for hearing loss during the period 
beginning August 11, 1995, he should so inform the RO which 
should respond appropriately to any clarification received 
from the veteran.


FINDINGS OF FACT

1.  The sciatic neuritis, right leg, currently is manifested 
by moderately severe symptoms, including hypesthesia, 
analgesia, pain and weakness of the right lower leg and foot.

2.  Residuals of shell fragment wound of the right thigh 
currently are manifested by moderate damage to Muscle Group 
XIII.

3.  Residuals of shell fragment wound of the right thigh 
currently are manifested by slightly tender scars.

4.  The postauricular scar is superficial, linear, nontender, 
and causes no functional impairment, although the veteran 
alleges that it gets irritated.

5.  The third metatarsal, right foot, disability involves a 
painful callous, early minimal arthritis, and some functional 
impairment.

6.  Residuals of excision of left breast biopsy currently are 
manifested by a nontender, two centimeter scar which causes 
no functional impairment, no tumors, and no significant 
alteration of size or form of the breast.

7.  Service connection was established for bilateral hearing 
loss (evaluated as 30 percent disabling), right leg sciatic 
neuritis (herein evaluated as 40 percent disabling), 
residuals right thigh shell fragment wounds, Muscle Group 
XIII (evaluated as 10 percent disabling), residuals right 
thigh shell fragment wounds, tender scars (herein evaluated 
as an additional 10 percent disabling), right postauricular 
scar (evaluated as 10 percent disabling), right foot third 
metatarsal disability (evaluated as 10 percent disabling), 
and residuals left breast excisional biopsy (evaluated as 
noncompensable).

8.  The veteran has completed 5 years of grade school and 
worked on an assembly line in a factory from about 1955 to 
1973, with sporadic employment through 1979.

9.  The service-connected disabilities have been shown to 
render the veteran unable to engage in substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for sciatic 
neuritis, right leg, have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.123, 
4.124a, Diagnostic Code (DC) 8520 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound, right thigh, 
involving Muscle Group XIII, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a); 38 C.F.R. §§ 4.47-4.56, 4.72, 4.73, DC 5313 
(1996); 38 C.F.R. §§ 4.7, 4.56, 4.73, DC 5313 (1998).

3.  The criteria for a separate 10 percent evaluation for 
residuals of a shell fragment wound, right thigh, involving a 
tender scar, have been met.  38 U.S.C.A. §§ 1155, 5107(a); 
38 C.F.R. §§ 4.7, 4.118, DC 7804 (1998).

4.  The criteria for an evaluation in excess of 10 percent 
for right postauricular scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a); 38 C.F.R. §§ 4.7, 4.118, DC 7804.

5.  The criteria for an initial evaluation in excess of 10 
percent for third metatarsal, right foot, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, 4.118, DCs 5010-5003, 5283, 5284, 7804, 7819 (1998).

6.  The criteria for an initial, noncompensable evaluation 
for residuals, excision, left breast biopsy, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.7, 4.116, 
4.118, DCs 7626, 7628, 7803, 7804, 7805, 7806, 7819 (1998).

7.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.15, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), in that they are plausible.  Further, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§  4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities currently on appeal.  
The Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to these 
disabilities.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

A.  Increased Rating for Sciatic Neuritis, Right Leg

In a rating decision of September 1955, service connection 
was granted for sciatic neuritis, right leg, and a 20 percent 
rating was assigned, effective from June 28, 1955.  A 20 
percent rating has remained in effect since then.

In March 1996, the veteran filed the current claim for 
increased ratings for his right leg disabilities, to include 
the service-connected sciatic neuritis.  A VA general 
examination in April 1996 disclosed that the veteran's 
sensory and motor systems were intact.  He was ambulatory and 
able to move all extremities well.  No weakness was found.  

A VA musculoskeletal examination in April 1996 disclosed that 
the veteran had a little bit of paresthesia and numbness in 
the area of the shell fragment wound to the right thigh.  The 
veteran reported leg pain and radicular neuritis type pain 
from the wound itself distally into the calf and foot.  The 
veteran was not wearing a brace or using a cane.  The 
examination showed that the veteran could ambulate normally.  

A VA neurology examination in April 1996 revealed no evidence 
of atrophy of the right thigh, calf or foot.  There was 
decreased pain sensation in the right great and second toes.  
He had hypesthesia of the right lateral calf and analgesia of 
the right lateral top of the foot.  The entire right sole was 
hypesthetic.  There was hypesthesia of the toes on both 
surfaces and also of the anterior right lower leg, the distal 
one half of the medial right lower leg and all of the 
posterior right lower leg .  The diagnosis was shell fragment 
wound to right posterior lower thigh with history of retained 
foreign body, some weakness of right leg with loss of 
feeling.  

A VA neurology examination in November 1997 revealed that the 
veteran reported pain in the back of his right knee which 
radiated down the posterior right calf, numbness of the whole 
right foot, and right leg weakness.  According to the 
veteran, the right leg occasionally gave out, causing him to 
fall.  He also reported that he could walk only 30 feet and 
then had to stop because of leg pain and numbness.  The 
physical examination disclosed that the veteran walked with a 
limp.  His propulsion and balance were mildly impaired.  He 
was unable to stand on his right toes or heel.  Active 
movement testing was associated with increased right foot and 
right lower leg pain and with increased burning.  There was 
hypesthesia of the medial one half of the foot, great and 
second toes on the right.  There was no atrophy in the right 
lower extremity.  Tinel's sign was positive on palpation of 
the right popliteal fossa which caused the radiation of pain 
to the right foot with increased burning of the right foot.  
An electromyograph was ordered but the veteran failed to 
show.  The diagnosis was residuals of shell fragment wound of 
the right distal posterior thigh near the knee.  Pressure on 
the retained foreign body in the right popliteal fossa caused 
radiation of pain down to the foot.  Reflexes were normal, 
but there was sensory impairment and some weakness in the 
lower sciatic nerve root distribution.

The evidence of record also contains private treatment 
records and records from the Social Security Administration.  
However, these records are dated in the 1980s and are not 
pertinent to the current severity of the veteran's service-
connected disabilities.  In addition, the evidence contains 
numerous VA outpatient treatment records.  The records of 
more recent treatment concern treatment of the right foot 
calluses and third metatarsal disability and unrelated 
disabilities and do not document specific treatment of 
sciatic neuritis.

Neuritis is rated on the scale provided for injury of the 
nerve involved.  38 C.F.R. § 4.123.  The veteran's sciatic 
neuritis of the right leg is rated pursuant to Diagnostic 
Code 8520.  38 C.F.R. § 4.124a.  A 20 percent rating is 
assigned for moderate, incomplete paralysis of the sciatic 
nerve.  A 40 percent rating is assigned for moderately severe 
incomplete, paralysis of the sciatic nerve.  A 60 percent 
rating is assigned for incomplete paralysis of the sciatic 
nerve which is severe, with marked muscular atrophy.  A 
maximum schedular rating of 80 percent is assigned for 
complete paralysis of the sciatic nerve in which the foot 
dangles and drops, no active movement is possible of the 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost.

The medical evidence, as noted above, demonstrates that the 
veteran does not have complete paralysis of the sciatic 
nerve.  In addition, he does not have marked muscular atrophy 
and, therefore, does not have severe, incomplete paralysis of 
the sciatic nerve.  The evidence indicates that his sciatic 
neuritis has worsened between the 1996 and 1997 VA 
examinations.  The 1997 examination demonstrated that the 
veteran walked with a limp and his propulsion and balance 
were mildly impaired.  Additional functional impairment 
included the inability to stand on his right toes or heel and 
an increase in right foot and lower leg pain with active 
movement testing.  There were sensory impairment and weakness 
in the lower sciatic nerve root distribution.  After a review 
of all the evidence of record, the Board finds that the 
disability picture more nearly approximates the criteria for 
moderately severe, incomplete paralysis of the sciatic nerve, 
thus warranting a 40 percent rating.

B.  Increased Rating for Residuals of Shell Fragment Wound, 
Right Thigh

In a rating decision of September 1955, service connection 
was granted for shell fragment wound, Muscle Group XIII, 
right thigh, and a 10 percent rating was assigned, effective 
from June 28, 1955.  A 10 percent rating has remained in 
effect since then.

In March 1996, the veteran filed the current claim for 
increased ratings for his right leg disabilities, to include 
residuals of the shell fragment wound, Muscle Group XIII, 
right thigh.  The Board notes that during the pendency of 
this appeal, VA's 
Rating Schedule was amended.  By regulatory amendment, 
effective July 3, 1997, changes were made to the schedular 
criteria for evaluating muscle injuries, as set forth in 
38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73 (1996).  See 62 Fed. Reg. 
30235-30240 (1997).  The regulatory changes for muscle 
injuries include the deletion of 38 C.F.R. §§ 4.47 through 
4.54 and 4.72.  The definitions of what constitutes a 
moderate, moderately severe or severe wound were modified to 
exclude the adjectives describing the amount of loss of deep 
fascia and muscle substance.

Where the law or regulations change while an appeal is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-212 (1991).  In the present 
case, while the RO evaluated the veteran's claim under the 
former schedular criteria in its rating decision dated 
September 1996, in the Statement of the Case, and in a 
Supplemental Statement of the Case, it also considered the 
veteran's claim under the new schedular criteria in another 
Supplemental Statement of the Case dated in September 1998.  
Accordingly, the RO considered both versions of the Rating 
Schedule.

In evaluating muscle disabilities, the nature of the initial 
injury must be considered.  The veteran's service medical 
records demonstrate that he was injured on July 3, 1953, when 
he was hit by a missile, shell fragment which penetrated the 
right post auricular region and right posterior thigh.  On 
July 15, his wounds were closed with sutures.  On July 22, 
the sutures were removed and the wounds healed well.  The 
signs of sciatic nerve neuropathy disappeared and there were 
no complications.  It was noted that there was no major 
artery damage, but there was partial sciatic nerve damage.  
On August 6, it was noted that he was fully ambulatory, his 
walking gait was good, and his wounds were healed.  On August 
19, he was returned to duty.  In regard to the current 
severity of residuals of the shell fragment wound of the 
right thigh, the April 1996 VA musculoskeletal examination 
demonstrated that the shell fragment wound of the right thigh 
was healed.  The veteran reported an itchy 
sensitivity over the wound.  He ambulated normally and did 
not use a brace or cane.  There was a 5 centimeter scar on 
the posterolateral aspect of the right distal thigh, which 
was well-healed with no redness, ulceration or induration.  
There was no evidence of any muscle hernia or other muscle 
damage.  A radiology report dated in April 1996 indicates a 
small metallic foreign body was seen in the right thigh 
overlying the distal medial aspect just proximal to the level 
of the knee.  The foreign body was triangular, measuring 
about five by eight millimeters in size.

A VA musculoskeletal examination in November 1997 disclosed 
that the veteran reported some ache, pain, and tenderness in 
the right thigh at the site of the shell fragment wound.  It 
was noted that he had been able to work and function, and was 
retired.  Historically, it was noted that the veteran had 
some lack of ability to do prolonged standing, walking, 
climbing, squatting, and crawling activities due to pain and 
fatigability in the right leg.  He was not on any medication 
for the shell fragment wound residuals.  He had not worn a 
brace but used a cane to get around.  The physical 
examination revealed two and four centimeter wounds of the 
posterior thigh, right side, which were well-healed.  The 
examiner noted that they were slightly tender but not red, 
ulcerated or indurated.  No tendon, artery, nerve or muscle 
damage could be identified.  The veteran had excellent 
strength on flexion and extension of his knee and normal 
motion in the knee.  This examiner noted that the veteran's 
gait was normal.

Under the provisions of 38 C.F.R. § 4.56, moderate muscle 
disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  Id.

Service connection is in effect for residuals of a shell 
fragment wound of the right thigh, involving Muscle Group 
XIII, which is rated under 38 C.F.R. § 4.73, Diagnostic Code 
5313.  This code provides a 10 percent rating for moderate 
disability of the Group XIII muscles.  A 30 percent rating is 
warranted for moderately severe disability of the Group XIII 
muscles.  A maximum schedular rating of 40 percent is 
warranted for severe disability of the Group XIII muscles.

The service medical records show that the veteran sustained a 
shell fragment wound to his right thigh and that within 19 
days after the injury the wounds were healed well with no 
complications.  Despite the presence of a retained metallic 
foreign body, the service medical records and postservice 
medical evidence do not indicate that the shell fragment 
wound resulted in significant loss of muscle substance or 
deep fascia, and there is no evidence of sloughing off of 
soft parts or intermuscular scarring.  In light of the time 
required in service for the wound to heal and the lack of any 
associated complications such as prolonged infection, as well 
as the medical evidence on file demonstrating slight, if any, 
loss of muscle substance or deep fascia, or significant 
weakness of the right lower extremity when compared to the 
left, the Board finds that the disability picture for the 
residuals of the shell fragment wound of the right thigh is 
more accurately described as moderate in nature.  
Accordingly, the Board is of the opinion that an evaluation 
in excess of 10 percent is not warranted. 

The evidence demonstrates that the veteran has scars 
associated with the shell fragment wounds of the right thigh.  
The examiner at the November 1997 VA musculoskeletal 
examination noted that, although the wounds were well-healed, 
not red, ulcerated or indurated, they were slightly tender.  
Accordingly, a separate 10 percent rating for tender and 
painful scars is warranted under 38 C.F.R. § 4.118, DC 7804.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).

C.  Increased Rating for Right Postauricular Scar

In a rating decision of September 1955, service connection 
was granted for postauricular scar, right, and a 
noncompensable rating was assigned, effective from June 28, 
1955.  In a rating decision of February 1994, a 10 percent 
rating was assigned for postauricular scar, effective from 
December 21, 1989, pursuant to Diagnostic Code 7805, based on 
evidence that the scar was tender.  A 10 percent rating has 
remained in effect since then and is currently in effect 
pursuant to Diagnostic Code 7804.

The veteran contends that the scar tissue behind his ear gets 
very irritated.  A VA general examination in November 1997 
demonstrated that the veteran had a history of a scar in the 
postauricular area.  Examination showed a one centimeter 
right postauricular scar.  It was superficial, linear and 
nontender.  The examiner noted that the scar caused no 
functional impairment.  

Pursuant to DC 7800, disfiguring scars of the head, face or 
neck, warrant a noncompensable evaluation if the 
disfigurement is slight or a 10 percent evaluation if the 
disfigurement is moderate.  The evidence demonstrates that 
the scar is located behind the right ear.  It is a 
superficial, linear scar.  Photographs of the scar show that 
it is not more than slightly disfiguring.  Moreover, the 
veteran has not alleged that it is more than slightly 
disfiguring.  Accordingly, a compensable evaluation is not 
warranted under DC 7800.


Both Diagnostic Code 7803 and Diagnostic Code 7804 provide 
for a maximum 10 percent schedular rating.  Accordingly, 
under either of these two codes, a rating in excess of 10 
percent is not warranted.

Pursuant to DC 7805, other scars are rated on limitation of 
function of the part affected.  The November 1997 VA general 
examination demonstrated that the postauricular scar caused 
no functional impairment.  Accordingly, a compensable 
evaluation is not warranted under DC 7805.

After a review of the evidence of record and consideration of 
all applicable diagnostic codes, it is the Board's decision 
that a rating in excess of 10 percent for the service-
connected right postauricular scar is not warranted.

D.  Initial Rating for Third Metatarsal, Right Foot 
Disability

Service connection for plantar keratoses, right third 
metatarsal, status post dorsiflexory wedge osteotomy, was 
granted in a rating decision of September 1996 on the basis 
that it was secondary to the service-connected residuals, 
shell fragment wound, right thigh, Muscle Group XIII.  A 10 
percent evaluation was assigned from April 15, 1996, pursuant 
to DC 5299-5283.  The veteran is appealing the initially 
assigned 10 percent rating.

Service connection and the 10 percent rating for the third 
metatarsal, right foot, disability was granted based on the 
results of an April 1996 VA neurology examination.  The 
examiner noted that the veteran stood and walked with his 
right foot inverted in order to avoid pressure on the callous 
of the third metatarsophalangeal joint, walking on the 
lateral part of the right sole.  Propulsion was normal, 
balance was mildly impaired, and the veteran was unable to 
stand on his right toes because of pain in the callous of the 
bottom of his right foot.  X-rays of the right foot showed a 
screw in the distal shaft of the third metatarsal bone.  No 
deformity or other bone or joint pathology was seen.  The 
diagnoses included secondary right foot problems with a 
callous in the distal head of the right third metatarsal and 
post surgical sequela of foot surgery.

A VA podiatry examination in November 1997 revealed a callus 
on the bottom of the right foot.  It was noted that this was 
surgically treated unsuccessfully.  The veteran still had 
pain, soreness and tenderness over the callus underneath the 
third metatarsal.  He still had problems with prolonged 
standing and walking, and had lack of endurance secondary to 
pain.  It was noted that the veteran had not worn any special 
shoes, had not worn any inserts, and was not using a cane or 
brace.  The physical examination showed a scar over the 
metatarsal of the right foot.  There was a painful and tender 
callus underneath the third metatarsal.  The veteran could 
not raise onto his toes and heels and squat because of the 
pain in the foot.  However, he did have a normal gait.  No 
other swelling or deformity in the foot was identified.  X-
rays of the right foot showed early minimal arthritis.  The 
diagnosis was residuals postoperative osteotomy, right foot, 
for metatarsal callus.

The service-connected third metatarsal disability involving 
the right foot currently is evaluated under DC 5299-5283.  A 
disability involving a callus is an unlisted disorder.  When 
an unlisted condition is encountered, it will be permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (1998).  When an unlisted 
disease, injury or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number is 
"built up" by selecting the first two digits from that part 
of the schedule most closely identifying the part, or system, 
of the body involved, and the last two digits are "99" for 
all unlisted conditions.  38 C.F.R. § 4.27 (1998).

Malunion of or nonunion of the tarsal or metatarsal bones 
warrants a 10 percent evaluation if it is moderate, a 20 
percent evaluation if it is moderately severe or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5283 
(1998).

Residuals of a foot injury warrant a 10 percent evaluation if 
they are moderate, a 20 percent evaluation if they are 
moderately severe or a 30 percent evaluation if they are 
severe.  38 C.F.R. § 4.71a, DC 5284 (1998).

The evidence shows that the veteran has a screw in the distal 
shaft of the third metatarsal bone from an osteotomy which 
unsuccessfully treated his callus disorder.  The most recent 
medical evidence shows that he still had pain over the callus 
underneath the third metatarsal of the right foot.  In 
addition, although he had problems with prolonged standing 
and walking, and could not raise onto his toes and squat 
because of pain in the foot, he had a normal gait, did not 
wear special shoes or inserts, and did not use a cane or 
brace.  In the Board's opinion, these manifestations are 
consistent with the assigned evaluation of 10 percent based 
upon moderate foot disability.  There is no indication in the 
record that the service-connected right foot disability is 
more than moderately disabling. 

The Board has also considered rating the plantar keratoses, 
right third metatarsal, under various skin disorders.  
38 C.F.R. § 4.118, DCs 7803, 7804, 7805, 7819 (1998).  
Diagnostic Code 7819 provides that benign new skin growths 
are rated under the diagnostic codes relating to scars.  
Scars which are poorly nourished and which repeatedly 
ulcerate warrant a maximum 10 percent schedular evaluation.  
38 C.F.R. § 4.118, DC 7803.  Superficial scars which are 
tender and painful on objective demonstration also warrant a 
maximum 10 percent schedular evaluation.  38 C.F.R. § 4.118, 
DC 7804.  Alternatively, a scar may be rated based on 
limitation of function of part affected.  38 C.F.R. § 4.118, 
DC 7805.  A rating in excess of 10 percent for the veteran's 
disability involving the third metatarsal of the right foot 
is not provided for by either DC 7803 or DC 7804.  In 
addition, a rating in excess of 10 percent is not warranted 
under DC 7805.

E.  Initial, Compensable Evaluation for Residuals, Excision 
Left Breast Biopsy

In October 1996, the veteran submitted a claim for service 
connection for residuals of excisional biopsy, left breast.  
A rating decision dated in April 1997 granted service 
connection for residuals of excisional biopsy, left breast, 
evaluated as noncompensable, effective from October 22, 1996, 
pursuant to Diagnostic Code 7805.

A VA outpatient treatment record dated October 18, 1996, 
notes that the veteran had a history of left breast surgery 
in 1950.  Apparently, he burned that area in 1977 and had 
another surgery.  He reported that the area felt itchy, 
tender and had a burning sensation.  Examination revealed no 
palpable tenderness, heat, or swelling of the left breast.  
There were no lumps.  There was slight inversion of the 
nipple and the veteran reported that it had been that way for 
10 to 15 years.

A VA general examination in November 1997 revealed that the 
veteran had a two centimeter, linear, nontender scar on the 
left breast, just below the nipple.  The examiner noted that 
the scar caused no functional impairment.  Examination of the 
left breast revealed no enlargement and no tumors.

Residuals of the left breast excisional biopsy are currently 
evaluated under DC 7805 which provides for scars to be rated 
on limitation of function of the part affected.  The November 
1997 VA examination disclosed that the left breast scar 
causes no functional impairment.  Accordingly, a compensable 
rating is not warranted under DC 7805.

In addition, the disability involving left breast excisional 
biopsy does not warrant a compensable rating under DC 7804 as 
the scar is not tender and painful on objective 
demonstration.  Moreover, this disability does not warrant a 
compensable rating under DC 7803 as the scar is not poorly 
nourished with repeated ulceration.

Residuals of breast surgery are evaluated under 38 C.F.R. 
§ 4.116, DC 7626 (1998), which provides for a noncompensable 
rating following wide local excision of one or both breasts 
without significant alteration of size or form.  A 30 percent 
rating is assigned following a simple mastectomy or wide 
local excision of one breast with significant alteration of 
size or form.  Wide local excision (including partial 
mastectomy, lumpectomy, tylectomy, segmentectomy, and 
quadrantectomy) means removal of a portion of the breast 
tissue.  38 C.F.R. § 4.116, DC 7626, Note.

The evidence shows that the veteran had wide local excision 
of the left breast during service and further left breast 
surgery in 1977.  However, the medical evidence and pictures 
the veteran had taken in August 1997 do not show that the 
residuals of left breast surgery involve significant 
alteration of size or form of the breast.  The veteran has 
slight inversion of the nipple of the left breast which has 
not significantly altered the size or form of the breast.  
Accordingly, a compensable rating is not warranted under DC 
7626.

II.  Total Rating Based on Unemployability

In the March 1996 claim, the veteran indicated that he last 
worked in 1978 as a full-time laborer.  He noted that he 
became too disabled to work in September 1978.  He related 
that his highest education level was the fifth grade.  He 
further noted that he left his job because he could not 
understand what he was instructed to do because of his 
hearing loss.

Evidence from the Social Security Administration (SSA) 
demonstrates that the veteran was employed as an assembly 
line worker from approximately 1955 to 1973, with some 
sporadic employment through 1979.  In a November 1982 
decision, the SSA determined that the veteran had been 
disabled and unable to engage in any kind of substantial 
gainful activity since November 1981.  However, the decision 
also provides that the veteran's inability to engage in any 
kind of substantial gainful activity was due to 
hypothyroidism and its limitations on the veteran's ability 
to function both physically and mentally.  The veteran's 
hypothyroid disorder is not a service-connected disability.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than 100 percent if the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran is service-connected for several disabilities: 1) 
bilateral sensorineural hearing loss, evaluated as 30 percent 
disabling; 2) sciatic neuritis of the right leg, evaluated as 
40 percent disabling herein; 3) right postauricular scar, 
evaluated as 10 percent disabling; 4) residuals of shell 
fragment wound of the right thigh involving MG XIII, 
evaluated as 10 percent disabling; 5) residuals of shell 
fragment wound of the right thigh involving a scar, evaluated 
10 percent disabling herein; 6) plantar keratoses of the 
right third metatarsal, status post dorsiflexory wedge 
osteotomy, evaluated as 10 percent disabling; and 7) 
residuals of excisional biopsy of the left breast, evaluated 
as noncompensably disabling.  The veteran meets the 
percentage criteria for a total rating based on 
unemployability.   

In addition, the Board finds that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  He has only a 
fifth grade education and a limited industrial background 
with no substantially gainful employment in many years.  His 
leg and foot disabilities prevent him from securing a 
substantially gainful occupation involving physical labor.  
His hearing loss is also a significant industrial handicap.  
In the Board's opinion, the service-connected disabilities 
are sufficient to preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and industrial background.  Accordingly, a 
total rating based on unemployability due to service-
connected disabilities is warranted.


ORDER

A 40 percent evaluation for sciatic neuritis, right leg, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  

A rating in excess of 10 percent for residuals, shell 
fragment wound, right thigh, on the basis of damage of Muscle 
Group XIII, is denied.

A separate 10 percent rating for residuals, shell fragment 
wound, right thigh, on the basis of a scar, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

An increased rating for right postauricular scar is denied.

A rating in excess of 10 percent for status post osteotomy, 
third metacarpal, with plantar keratoses, right foot, is 
denied.

A compensable rating for residuals, excision, left breast 
biopsy, is denied.

Subject to the criteria applicable to the payment of monetary 
benefits, entitlement to a total rating based on 
unemployability due to service-connected disabilities is 
granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

